Citation Nr: 1008066	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a chronic skin 
disorder to include pseudofolliculitis barbae.  

2.  Entitlement to service connection for a chronic low back 
disorder to include lumbar strain.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran had active service from July 2004 to November 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for pseudofolliculitis barbae 
and lumbar strain.  

The issue of service connection for a chronic low back 
disorder to include lumbar strain is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on her part.  


FINDING OF FACT

Chronic pseudofolliculitis barbae was initially manifested 
during active service.  


CONCLUSION OF LAW

Chronic pseudofolliculitis barbae was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

In this decision, the Board grants service connection for 
chronic pseudofolliculitis barbae.  This constitutes a 
complete grant of the benefits sought on appeal.  Thus, no 
discussion of VA duty to notify and assist is necessary.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records reflect recurrent 
treatment for a skin disability variously diagnosed as shave 
bumps, pseudofolliculitis barbae, and dermatophytosis of the 
beard.  The Veteran was given a shaving profile to allow him 
to not shave.  At his September 2005 physical examination for 
service separation, the Veteran exhibited pseudofolliculitis 
barbae on his cheeks and chin.  The Veteran was diagnosed 
with "[pseudofolliculitis barbae]/minor acne - facial."  

At a June 2006 VA examination for compensation purposes, the 
Veteran reported that he treated his skin disabilities by not 
shaving closely and keeping his beard trimmed.  The examiner 
observed that the Veteran "had no active lesions other than 
some small papules which are persistent."  On examination, 
the Veteran exhibited "multiple lightened colored papules 
all approximately one to two millimeters in diameter" 
located around the jaw line and toward the cheeks.  The 
Veteran was diagnosed with "pseudofolliculitis barbae, 
presently resolved."  

In a June 2008 written statement, the Veteran advanced that 
he continued to have chronic pseudofolliculitis barbae 
residuals.  

The Board has reviewed the probative evidence of record 
including the Veteran's multiple written statements on 
appeal.  The Veteran was diagnosed with and treated for 
pseudofolliculitis barbae during active service.  He was 
found to have pseudofolliculitis barbae at both his September 
2005 physical examination for service separation and the June 
2006 VA examination for compensation purposes.  The Board 
notes that while the VA examiner diagnosed the Veteran with 
"pseudofolliculitis barbae, presently resolved," she 
concurrently noted that the Veteran exhibited chronic fascial 
pseudofolliculitis barbae residuals.  In the absence of any 
competent evidence to the contrary, the Board concludes that 
service connection is warranted for chronic 
pseudofolliculitis barbae.  


ORDER

Service connection for chronic pseudofolliculitis barbae is 
granted.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic low back disorder.  He clarified that his physician 
had informed him that he suffered from myofascial pain 
syndrome.  

The Board observes that lay assertions may serve to support a 
claim for service connection by establishing the occurrence 
of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The Veteran's service treatment records convey that he was 
seen on multiple occasions for his low back complaints.  
Clinical documentation dated in August 2004 reports that the 
Veteran complained of back pain.  Assessments of overuse 
syndrome and low back pain were advanced.  A September 2005 
treatment record notes that the Veteran reported having 
injured his back while wrestling.  An assessment of backache 
was advanced.  At his September 2005 physical examination for 
service separation, the Veteran complained of recurrent back 
pain.  No chronic back or spinal disorder was identified.  
The report of the June 2006 VA examination for compensation 
purposes notes that the Veteran reported that he had 
experienced chronic low back pain since basic training.  The 
Veteran was diagnosed with "lumbar strain presently 
resolved."  A September 2006 VA treatment record states that 
the Veteran complained of back pain.  Treating VA medical 
personnel observed thoracic area paraspinal muscle tightness.  
An assessment of back pain was advanced.  An April 2008 VA 
treatment record notes that the Veteran complained of back 
pain.  An assessment of low back pain was again advanced.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his claimed chronic low back 
disability.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic low 
back disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic low back/spine disorder is 
identified, the examiner should expressly 
note that fact.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic low 
back/spine disorder had its onset during 
active service; is etiologically related 
to the Veteran's in-service low back 
pain; or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner is requested to 
provide a rationale for all stated 
opinions.  

3.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic low back 
disorder to include lumbar strain with 
express consideration of the Federal 
Circuit's decision in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


